NUMBER 13-22-00298-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JESUS GUERRERO,                                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 319th District Court
                          of Nueces County, Texas.


                           ORDER OF ABATEMENT

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This appeal is before the Court on its own motion. Upon review of the reporter’s

record, portions of the record are lost, missing, or destroyed. Upon review of the record,

trial court reporter, Leslie Reyes, provided an affidavit indicating that state’s exhibit 137

was unable to be copied and displays a message that the disk was corrupted. Due to this
status, we construe this portion of the reporter’s record as lost, missing, or destroyed.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 35.3(b), (c). Accordingly,

this appeal is abated and the cause remanded to the trial court. The trial court shall cause

a hearing to be held to determine if the reporter’s record, state’s exhibit 137, or any other

part thereof, is missing, lost, or destroyed. Furthermore, the court is instructed to make

findings under TEX. R. APP. P. 34.6(f), if necessary. Otherwise, the court shall determine

what steps are necessary to ensure the prompt preparation of a reporter’s record and

shall enter any orders required to avoid further delay and to preserve the parties’ rights.

       The trial court shall cause its findings, together with any orders it may enter, to be

included in a supplemental clerk’s record. Furthermore, the trial court shall cause a

supplemental reporter’s record of any proceedings to be prepared. The supplemental

clerk’s record and supplemental reporter’s record shall be filed with the Clerk of this

Court on or before the expiration of thirty days from the date of this order.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of July, 2022.




                                              2